835 F.2d 879
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Anna L. NIX, Plaintiff-Appellee,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellant.
No. 87-1735.
United States Court of Appeals, Sixth Circuit.
Dec. 7, 1987.

Before KEITH, MILBURN and DAVID A NELSON, Circuit Judges.

ORDER

1
The Secretary appeals from an order granting the plaintiff's motion for summary judgment and remanding her claim to the Secretary for an award of Social Security disability insurance benefits.  The Secretary now moves to remand this matter.  The plaintiff has responded in opposition to the motion.


2
The district court entered judgment against the Secretary on May 27, 1987.  On July 27, 1987, the Secretary filed a notice of appeal.  However, the Secretary later moved the district court for relief from judgment under Rule 60(b), Federal Rules of Civil Procedure.  The district judge has entered an order indicating that he is disposed to grant the Rule 60(b) motion.


3
Because the Secretary has obtained the necessary certification from the district court, see First Nat'l Bank of Salem, Ohio v. Hirsch, 535 F.2d 343 (6th Cir.1976) (per curiam),


4
It is ORDERED that the motion to remand is granted.  The district court now has jurisdiction to dispose of the Rule 60(b) motion.